Citation Nr: 1048534	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine with right lower 
extremity radiculopathy, prior to November 9, 2009.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the lumbar spine, from November 9, 
2009.

3.  Entitlement to a rating in excess of 20 percent for right 
lower extremity radiculopathy associated with degenerative disc 
disease of the lumbar spine, from November 9, 2009.

4.  Entitlement to a total rating based on unemployability (TDIU) 
due to service-connected degenerative disc disease of the lumbar 
spine and related right extremity radiculopathy, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 
1973, and from November 1973 to August 1976, with periods of 
service in the Army National Guard before and after these dates.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which implemented the Board's grant of service connection for a 
low back disability (recharacterized as degenerative disc disease 
of the lumbar spine), and assigned an initial, noncompensable 
rating effective October 9, 2002, the date of receipt of the 
Veteran's petition to reopen his claim for service connection.  A 
May 2006 statement of the case (SOC) was issued to the Veteran, 
which increased the Veteran's rating from noncompensable to 10 
percent, effective October 9, 2002.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans Appeals) in July 2006.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a copy of 
the transcript is of record.

In September 2008, the Board remanded the claim for a higher 
initial rating for degenerative disc disease to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional action, to include arranging for the Veteran to 
undergo VA examination.  In March 2009, the AMC awarded a higher 
initial rating of 30 percent for degenerative disc disease, 
effective November 9, 2009, as well as assigned a separate 20 
percent rating for right lower extremity radiculopathy associated 
with degenerative disc disease of the lumbar spine, effective 
November 9, 2009; but denied a rating in excess of 40 percent for 
the combined disabilities since November 9, 2009 (as reflected in 
an August 2010 supplemental SOC (SSOC)).  

In October 2010, the Veteran submitted additional medical 
evidence directly to the Board, without a waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative disc disease of the lumbar spine, the Board 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  Moreover, although the RO 
has granted a higher rating for the Veteran's degenerative disc 
disease of the lumbar spine, as well as assigned a separate 
rating for related radiculopathy, inasmuch as higher ratings for 
these disabilities are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the claims 
for higher ratings remains viable on appeal.  See id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Moreover, as explained below, 
the Board has characterized the appeal as now also encompassing 
the matter of the Veteran's entitlement to a TDIU due to service-
connected degenerative disc disease of the lumbar spine and 
related right extremity radiculopathy.

For the reasons expressed below, these matters are being remanded 
to the RO, via the AMC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

At the outset, the Board notes, as indicated above, that, in 
October 2010, the Veteran submitted new medical evidence 
pertinent to his appeal without a waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).  
In the August 2010 Form 646 (Statement of Accredited 
Representative in Appealed Case), the Veteran's representative 
noted that the Veteran intended to submit additional evidence in 
support of his claim, but that a waiver of initial RO 
consideration of the evidence was not being provided.  Under 
these circumstances, a remand for RO consideration of this 
evidence, in the first instance, Isa necessary.

The Board also finds that, prior to such consideration, further 
action in this appeal-in part, consistent with the prior 
remand-is needed.  A remand by the Board confers upon a veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).
 
In September 2008, the Board instructed the RO to arrange for the 
Veteran to undergo neurological and orthopedic examinations with 
(a) physician(s).  The examiner was to indicate whether the 
Veteran had ankylosis of the spine and whether the Veteran had 
incapacitating episodes associated with his service-connected 
degenerative disc disease of the lumbar spine, and if so, 
indicate how often he had incapacitating episodes.  The examiner 
was also to provide a comment upon the impact of the Veteran's 
disability on employment.

The RO scheduled the Veteran for an examination in November 2009 
with a nurse practitioner.  A neurological examination was not 
performed.  The examiner also failed to discuss whether the 
Veteran had incapacitating episodes.  The Veteran was found to be 
unemployable from his degenerative disc disease, however, the 
examiner admitted that she did not have the claims file to 
review.

The Veteran was scheduled for another VA examination in July 2010 
with the same nurse practitioner.  The Veteran's claims file was 
reviewed, and neurological and orthopedic examinations were 
performed.  The examiner, however, did not offer an opinion as to 
the Veteran's employability.  She stated that the disability's 
effect on the Veteran's occupation was "increased absenteeism," 
although she noted that he was currently not working.  She also 
did not opine whether the Veteran's back disability renders him 
unemployable after an examination and a full review of the claims 
file.

As the record still does not include the opinion requested on 
remand, further remand to obtain such opinion is warranted.   The 
Board notes that, in his appeal, such an opinion is of particular 
importance, given the RO's award of a separate rating for 
Veteran's radiculopathy, and recent correspondence from the 
Veteran indicating that he is unemployable due to degenerative 
disc disease of the lumbar spine and related right extremity 
radiculopathy.  Under these circumstances, the claim for a TDIU 
is essentially a component of the claims for higher ratings for 
these disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Although the Veteran has not filed a formal claim for a 
TDIU, and the RO has not yet adjudicated such a matter in 
connection with the claim for increase (and should do so, in the 
first instance), for the sake of efficiency, the examining 
physician should address whether the Veteran's service-connected 
degenerative disc disease of the lumbar spine and his related 
right extremity radiculopathy render him unemployable.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
spine examination, by an appropriate physician, to the extent 
possible, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in denial of the claims on appeal 
(as all of these claims, emanating from an original award of 
service connection, will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical Center 
(VAMC) in Dublin, Georgia, dated through June 4, 2009.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran since June 4, 2009.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant an opportunity to present information 
and/or evidence pertinent to the appeal, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also inform the Veteran 
of the information and evidence necessary to support  his claim 
for a TDIU due to service-connected degenerative disc disease of 
the lumbar spine and associated right lower extremity 
radiculopathy.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

In adjudicating each claim, the RO should particularly consider 
all evidence added to the claims file since the RO last 
adjudicated the claim, to include that submitted to the Board in 
October 2010 (without a waiver of initial RO consideration of 
that evidence).  Also, the RO's adjudication of each claim for 
higher rating should include consideration of whether any further 
"staged" rating of the disability (assignment of different 
ratings for distinct periods of time, based on the facts found) 
pursuant to Fenderson (cited above) is appropriate.  Finally, in 
adjduciating the claim for a TDIU due to service-connected lumbar 
spine and right lower extremity disabilities, even if the Veteran 
does not meet the requirements for award of a schedular TDIU, set 
forth in 38 C.F.R. § 4.16(a), the RO should consider whether the 
procedures for assigning a TDIU on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b) are invoked. 

Accordingly, these matters should are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to degenerative 
disc disease of the lumbar spine and related 
right lower extremity radiculopathy.

2.  The RO should obtain from the Dublin VAMC 
all outstanding records of evaluation and/or 
treatment of the Veteran, since June 4, 2009. 
 The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.


3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claims on 
appeal.   

The RO's letter should explain how to 
establish entitlement to a TDIU due to 
degenerative disc disease of the lumbar spine 
and related right lower extremity 
radiculopathy.  The RO should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA may 
decide the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
spine examination by an appropriate 
physician .

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician  
designated to examine the Veteran, and 
the report of examination should include 
consideration of the Veteran's 
documented medical history and 
assertions.

The physician should identify, and comment on 
the existence, frequency or extent of, as 
appropriate, all neurological manifestations 
of the Veteran's lumbar spine degenerative 
disc disease, to particularly include right 
lower extremity radiculopathy.  The examiner 
should provide an assessment of each such 
manifestation as mild, moderate, moderately 
severe, or severe.

The physician should conduct range of motion 
testing of the lumbar spine (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The physician should 
render specific findings with respect to 
whether there is objective evidence of pain 
on motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss of the thoracolumbar spine 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the extent 
of any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

Further, considering all neurological and 
orthopedic findings, the physician should 
also render findings particularly responsive 
to the criteria for rating intervertebral 
disc syndrome(IVDS)-specifically, comment as 
to the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a 
physician and treatment by a physician). If 
the Veteran has incapacitating episodes 
associated with his lumbar spine disability, 
the examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of (a) at least one week, but 
less than 2 weeks; (b) at least two weeks but 
less than 4 weeks; (c) at least 4 weeks but 
less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.
	    
6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate each claim on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the combined 
rating for service-connected back and related 
neurological disabilities) and legal 
authority.  In adjudicating each claim for 
higher rating, the RO should consider whether 
any, or any further, staged rating, 
consistent with Fenderson (cited above) is 
warranted.  Further, adjudication of the 
claim for a TDIU due to service-connected 
back and related neurological disabilities 
should include consideration of the 
provisions of 38 C.F.R. § 4.16(b), as 
appropriate.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
any additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



